HERSEY, Judge.
This appeal is brought by the former wife contesting that portion of a final judgment in dissolution proceedings awarding her $100.00 per month for twenty — four months as rehabilitative alimony and $30.00 per week for each of three minor children by way of child support.
The trial court, having heard the testimony and observed the other evidence and the parties at first hand, is in a much better position to determine the needs of the wife and children and the ability of the parties to pay than is an appellate court. Sisson v. Sisson, 336 So.2d 1129 (Fla.1976). Because reasonable men could differ as to the correctness of the amount of both awards, no abuse of discretion has been demonstrated. Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980).
We therefore affirm.
AFFIRMED.
LETTS, C. J., and HURLEY, J., concur.